Citation Nr: 0637183	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
scoliosis with degenerative changes, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the cervical spine at C 3-4 and C 4-5, currently 
evaluated as 30 percent disabling.

3.  Entitlement to service connection for left hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRSENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1969 to September 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held at the RO in 
September 2005.  In September 2005 the veteran submitted 
additional evidence that was accompanied with a waiver of 
initial review by the RO. 38 C.F.R. § 20.1304 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2005 videoconference hearing at the RO, the 
veteran testified that in July 2002 he sustained an 
incapacitating injury to his low back, and that he has 
additional disablement due to his back disorder. The reported 
back injury is subsequent to the last VA medical examination 
of the veteran spine that was performed in May 2002. 

Further, the U.S. Court of Appeals for Veterans Claims has 
held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss any part of 
the musculoskeletal system that becomes painful on use. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). There is no 
indication that the medical evidence contemplates functional 
impairment due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  It is 
apparent that additional medical information in the form of a 
VA medical examination of the spine is necessary for 
evaluation purposes.    

The veteran has not received appropriate notice regarding the 
change in regulation as it applies to his service connected 
back disorders.  In September 2002 and September 2003, the 
criteria for evaluating invertebral disc syndrome (IDS) and 
disorders of the spine changed.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 
Fed. Reg. 32,449 (June 10, 2004) (codified at 38 C.F.R. §§ 
4.71a (2006)) (current regulations).  In the statement of the 
case (SOC), the RO applied some of the former regulations and 
all of the current regulations or whether they were more 
favorable to the veteran.  See, e.g., Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  The current criteria, however, 
cannot be used prior to the respective effective dates of 
September 23, 2002 and September 26, 2003.  On remand, the 
veteran should be scheduled for examination(s) to review the 
history of and to ascertain the nature and extent of his 
spine disabilities.  VA should specifically and expressly 
consider the veteran's increased rating claim under the 
schedular criteria for all applicable codes in effect both 
prior to and as of September 2002 and September 2003, 
applying the version more favorable to the veteran after the 
effective date of the regulatory change.  See VAOPGCPREC 7-
2003; VAOPGCPREC 3-2000.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 and 5243 (2006).  

In February 2005, the RO denied service connection left ear 
hearing loss and tinnitus. In March 2005, the veteran 
submitted a notice of disagreement (NOD) concerning the 
denials. The filing of a NOD initiates the appeal process. 
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995). VA has 
not yet issued a Statement of the Case as to the issues of 
service connection for left ear hearing loss and tinnitus. 38 
C.F.R. § 19.26 (2006). The Board is obligated to remand these 
issues. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the 
following action:

1.  Send the veteran notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation of the information or 
evidence needed to establish an effective date 
for the claims on appeal should higher ratings 
be awarded, as required by the United States 
Court of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Provide the veteran notice of the 
changes to the rating criteria pertaining to 
the spine.

2.  Schedule the veteran for a VA medical 
examination to determine the nature, extent, 
frequency and severity of his service-connected 
lumbar scoliosis with degenerative changes, and 
his degenerative changes of the cervical spine 
at C 3-4 and C 4-5. The claims folder must be 
made available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in the 
examination report.  

The examiner should separately identify all 
orthopedic pathology and express an opinion as 
to the severity of any orthopedic 
manifestations (including decreased range of 
motion and the presence or absence of muscle 
spasm) of the veteran's lumbar scoliosis with 
degenerative changes, and his degenerative 
changes of the cervical spine at C 3-4 and C 4-
5. 

The examiner should conduct all indicated tests 
and studies, to include range of motion studies 
expressed in degrees and in relation to normal 
range of motion. In rendering this opinion, the 
examiner should fully describe any pain, 
weakened movement, excess fatigability, and 
incoordination present in the lumbar and 
cervical spine. 

To the extent possible, the examiner should 
separately express any functional loss in terms 
of additional degrees of limited motion of the 
cervical and lumbar spine. In addition, if 
possible, the examiner should separately state 
whether the lumbar and cervical spine 
disabilities have been productive of any 
incapacitating episodes, which are defined as 
periods of acute signs and symptoms that 
require bed rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes. The 
examiner must set forth the complete rationale 
underlying any conclusions drawn or opinions 
expressed, to include, as appropriate, citation 
to specific evidence in the record, in a 
legible report.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record. If the benefits 
sought on appeal remain denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

4.  After completion of the above, and any 
further development deemed necessary, VA should 
readjudicate the veteran's increased rating 
claims, to include consideration of both the 
former and current schedular criteria for 
disorders of the spine and whether separate 
ratings for neurological symptoms or staged 
ratings should be established.  If any 
determination remains unfavorable to the 
appellant, he and his representative should be 
provided with a supplemental statement of the 
case and be afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

5.  After compliance with all due process 
concerns raised by the evidence of record, (the 
veteran should be issued a letter outlining the 
requirements for service connection, and his 
and VA responsibilities in obtaining evidence), 
a SOC should be issued to the veteran and his 
representative concerning the claims of 
entitlement to service connection for left ear 
hearing loss and tinnitus. The veteran should 
be advised of the necessity of filing a timely 
substantive appeal if he wants the Board to 
consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Afforded 
this claim expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

